PER CURIAM.
AFFIRMED.
HERSEY, C.J., and DOWNEY and GUNTHER, JJ., concur.
ORDER
ORDERED that appellant’s petition for rehearing is denied.
FURTHER ORDERED that the following question is certified to the Supreme Court of Florida as one of great public importance:
WHETHER THE FLORIDA SUPREME COURT’S HOLDING IN YOHN V. STATE, 476 S0.2D 123 (FLA.1985), IS VIOLATED WHEN, PRIOR TO ISSUANCE OF THE YOHN OPINION, A TRIAL COURT INSTRUCTS THE JURY WITH THE OLD STANDARD INSTRUCTION ON INSANITY AND ADDS WITHIN THE CHARGE THE SENTENCE, “THE STATE MUST PROVE BEYOND A REASONABLE DOUBT THAT THE DEFENDANT WAS SANE."